Citation Nr: 0518611	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral defective vision. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from October 1967 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO denied entitlement to service 
connection for bilateral hearing loss and determined that new 
and material evidence adequate to reopen the previously 
denied claim of service connection for loss of eyesight had 
not been submitted.

The record reflects that, based upon his status as a veteran 
of wartime service and a determination by the RO that he is 
permanently and totally disabled due to non-service-connected 
disability, the veteran has been awarded a permanent and 
total rating for pension purposes, effective from December 
2002.

The veteran presented testimony at a Travel Board hearing in 
March 2005 before the undersigned Veterans Law Judge at the 
RO.  A copy of the hearing transcript is contained in the 
claims file.  The veteran was accompanied by his son, Mr. 
T.W., at the hearing and provided written permission for his 
son to be present at the hearing.  The hearing transcript 
shows that the veteran acknowledged that previously he had 
appointed the Georgia Department of Veterans Services as his 
representative, and did not desire to cancel that 
appointment.  He did, however, wish to go forward with the 
hearing without the assistance of the Georgia Department of 
Veterans Services, and instead to have the assistance of his 
son in this particular proceeding.  Accordingly, at the 
veteran's specific request and with his express consent, the 
Board accepted T.W. as the veteran's advocate at the Travel 
Board hearing, without rescinding the appointment of the 
Georgia Department of Veterans Services as his representative 
in all other dealings with VA.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's bilateral 
hearing loss either had its onset in service or preexisted 
service and was aggravated therein, or that hearing loss was 
diagnosed within one year after separation from service or 
for many years thereafter.  

2.  The RO denied entitlement to service connection for 
bilateral defective vision in a February 1978 rating 
decision.  That decision was not appealed, and therefore 
became a final decision.

3.  Evidence received since the February 1978 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may organic 
disease of the nervous system (sensorineural hearing loss) of 
either ear be presumed to have been incurred therein, 
including through exposure to Agent Orange or other herbicide 
agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  

2.  The February 1978 RO decision was final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004); 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral defective 
vision has not been received, and the veteran's claim for 
that benefit may not be reopened.  38 U.S.C.A. §§ 5103A(f), 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The veteran submitted a claim in March 2002 seeking 
entitlement to service connection for bilateral hearing loss 
and bilateral loss of eyesight.  In October 2002, the RO sent 
a notice letter which notified the appellant of the 
provisions of the VCAA and its potential effect on his claim.  
The RO notified him what evidence was necessary to establish 
entitlement, what information or evidence was still needed, 
what VA had done, what information and evidence he could 
submit, and what information and evidence VA would make 
reasonable efforts to obtain on his behalf.  

The November 2002 rating decision, and a statement of the 
case (SOC) issued in November 2003, contained the pertinent 
regulations and notification of what the evidence must show 
in order to substantiate the veteran's claim.  

Although the notice letter did not specifically request that 
the veteran provide any evidence in his possession which 
pertains to his claim, the Board finds that the notice letter 
properly conveyed the essence of the regulation.  It complied 
with the three statutory notice elements, and were in 
substantial compliance with the fourth notice element, as set 
forth in 38 C.F.R. § 3.159(b)(1).  The letter gave notice of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim.  Furthermore, the 
SOC issued in November 2003 also contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
Board therefore believes that appropriate notice has been 
provided in this case.  See Mayfield, supra, slip op. at 27 
(all relevant VA communications must be considered when 
determining whether adequate notice has been provided).  
Clearly, the appellant was afforded a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
received in March 2002.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in October 2002 prior to the 
initial AOJ decision on his claim in November 2002.  The 
timing of the notice in this case was compliant with the 
statutory requirement that it precede the initial RO 
decision. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He wrote in December 2002 that 
he had no other evidence to support his claim for disability 
compensation.  Subsequently, at his hearing in March 2005, he 
submitted additional evidence and waived initial review by 
the agency of original jurisdiction.  

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

With respect to the matter of submission of new and material 
evidence in order to reopen a previously denied claim, which 
is applicable in the instant case, the VCAA left intact the 
requirement that an individual must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Service Connection - Bilateral hearing loss

A.  Factual background

The veteran's service medical records are negative for 
complaints, findings, or diagnosis of hearing loss.  At the 
discharge examination in April 1974, the veteran denied 
having hearing loss or ear trouble.  There was a normal 
clinical evaluation for ears, general, and the internal and 
external canals.  A hearing evaluation showed pure tone 
thresholds, in decibels, as follows:








500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
10
0
5
0
10

His separation documents, DD Form 214s, show that the veteran 
was a materiel facilities specialist with a secondary 
military occupational specialty of air passenger specialist 
during his second period of service.  He had service in the 
Republic of Vietnam.

Private medical treatment records from August 1990 to May 
1994 show the veteran was treated for multiple disorders to 
include vertigo, serous otitis media, headaches, bilateral 
hearing loss, and tinnitus.  The evidence shows that the 
veteran is profoundly deaf bilaterally and used a cochlear 
implant with speech processor.  A CT scan in November 1991 
was reported as a normal study.  

A letter dated in October 1993 from C.G., M.A., C.C.C.-A., 
provided a progress report on the veteran.  He had 
experienced the sudden onset of hearing loss in the right ear 
in May of 1991, followed by sudden hearing loss in the left 
ear in November 1991.  He had undergone surgery for a 
cochlear implant in March 1992, and had derived great benefit 
from it.  It was noted that he would continue to need annual 
assessments with the implant as well as periodic adjustment 
in his speech processor computer program.  

An April 1991 entry reflects that the veteran had been seen 
approximately one month earlier for right earache and 
possible plugged ear.  He had been told that he had fluid 
buildup behind his ear and had been back and forth for one 
month.  He was still dizzy, and had headaches and loss of 
hearing in his right ear.  The assessment was serous otitis, 
right greater than left.  

In June 1991 the veteran was referred for a consultation 
after six weeks of decreased hearing and dizziness.  He had 
been treated with multiple medications, with poor response, 
and the symptoms persisted.  An examination of the ear drums 
and canals was normal.  An audiogram was dead for the right 
ear and the left ear was normal.  It was noted that the 
sudden sensorineural hearing loss in the right ear was 
probably viral in origin.  Testing was recommended to rule 
out acoustic neuroma.   

In October 1991, it was noted that the veteran had 
experienced decreased hearing loss in the right ear since May 
1991, and tests were negative.  He now was beginning with 
decreased hearing in the left ear.  He had dull aching pain 
in both ears.  A January 1992 entry noted that Dr. S. felt 
that an autoimmune process was most likely responsible.  A 
statement in January 2001 from a physician at Kaiser 
Permanente showed a past medical history of bilateral 
deafness and chronic anemia.  

In a March 2002 statement submitted with his formal claim, 
the veteran wrote that during his service in Vietnam he had 
started to experience problems with his hearing.  He said he 
suffered a loss of hearing in his right ear in May 1991, 
followed by a loss of hearing in his left ear in November 
1991.  In January 1992, he had received a hearing implant.  
While he was in Vietnam, he was assigned to Air Cargo, where 
there was a tremendous amount of noise.  After an incident, 
he was examined by military medical personnel and was not 
advised of any type of hearing impairment.  Although he was 
reassigned to a new position in Air Cargo performing office 
type duties, the noise environment did not improve with the 
change of work assignment.  His medical provider had advised 
that his hearing loss was not the result of any type of 
hearing disease.  He therefore believed that his assignment 
in Air Cargo resulted in his loss of hearing.  

The veteran testified at his hearing in March 2005 that, when 
he separated from the military, he only had a skin infection.  
He had been treated for skin infections in service.  The 
veteran testified that he had been told that he talked too 
loud, that he had problems with his hearing but he did not 
know it was his hearing.  He had problems with his balance 
and with dizziness.  He had not had any treatment for hearing 
loss between the date when he left service and the sudden 
onset of hearing deficits in 1991 that led to the cochlear 
implant.  The reason was that he did not know that his 
hearing was leaving him.  He did not go to see hearing loss 
doctors, and the doctors whom he did see did not find 
anything wrong with his ear.  He did not have any records of 
those visits to doctors.  

He further testified that he had symptoms of some type of 
disease in service, and was treated.  A prescription was 
written, signed, and dated.  He recalled that, not long 
after, he was told to report to the dispensary, where he took 
a test for some type of disease.  After that he was put out 
of the military.  He claimed that he was not provided a 
discharge physical, and that things were removed from his 
records, and a discharge physical was typed up and placed in 
his file.  He contends that, because the discharge physical 
examination report in his file has no signature on it, this 
supports his claim that he did not actually have a discharge 
physical.  In addition, the veteran pointed out that on his 
entry physical examination report there is mention of a 
birthmark on the right side of his neck, yet on the 
separation physical examination report in the file there is 
no mention of a birthmark.  

The veteran claims that he was treated for some type of 
infection on March 1974.  He further asserts, with the 
assistance of his son, that the disease or whatever he had 
during the military went untreated, and therefore caused his 
hearing loss.  It was not exposure to loud noises, but it was 
whatever they found and did not tell him about, or did not 
try to treat, which seventeen years later caused him to lose 
his hearing.  The veteran's son contends on behalf of his 
father that the veteran's hearing loss could not have been 
from loud noises, as there is nothing wrong with his 
eardrums.  The veteran's son further claims that loud noises 
will "bust" eardrums, but that is not the veteran's 
situation; rather, his hearing loss came from a disease.  

The veteran also claims that, since he served in Vietnam and 
was potentially exposed to Agent Orange and/or other 
herbicides, his hearing disorder is due to an infection as a 
result of exposure to Agent Orange.  He asserts that 
something was found in the military, and he was separated 
from service before something actually happened.  Time 
elapsed thereafter, and seventeen years later what happened 
was his sudden loss of hearing, which he believes is related 
to a disease that was found when he was in the military.  

The veteran further testified that, although he tried to find 
out what had caused his hearing loss, he never could get an 
answer.  The doctors have told him that they cannot identify 
the cause.  The veteran testified that he did not have any 
medical records other than those from when he received the 
implants.  

At his hearing the veteran submitted a duplicate copy of an 
October 2002 letter to him from the RO, and duplicate copies 
of service medical records.  

B.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, to include sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, to include a pre-
existing chronic disease, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

As stated by the Court, "'[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of section 1110 would be satisfied.'"  
Hensley, supra, at 160 (quoting from Godfrey v. Derwinski, 2 
Vet. App. 352 (1992)).

In the present case, the veteran also contends that he was 
exposed to Agent Orange in service, and that such exposure 
caused his bilateral hearing loss.  The specific statute 
pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. 
§ 1116, initially enacted in 1991.  Regulations issued 
pursuant thereto previously provided that, if a veteran who 
served on active duty in Vietnam during the Vietnam era 
developed one of the diseases which is presumed to have 
resulted from exposure to herbicides, the veteran would then 
be presumed to have been exposed to Agent Orange or similar 
herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).  
Those regulations also stipulated the diseases for which 
service connection could be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
which have been listed therein are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the previous 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure; added Type 2 diabetes mellitus to the 
list of presumptive diseases based upon herbicide exposure 
(codifying a VA regulation which had been in effect since 
July 2001, see 66 Fed. Reg. 23,166-169 (May 2, 2001)); and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(thus reversing the Court's holding in McCartt v. West, 
supra).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran (or his survivor, in a death claim) must show that he 
served in the Republic of Vietnam during the Vietnam era, 
under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), see Brock v. Brown, 
10 Vet. App. at 162, or otherwise show that Agent Orange or 
another herbicide agent caused the claimed disability.


The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended beyond specific disorders, based upon 
extensive scientific research.  See, e.g., Notices, 68 Fed. 
Reg. 27,630-41 (2003); 67 Fed. Reg. 42,600-608 (2002); 64 
Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996); 
59 Fed. Reg. 341-346 (1994).

C.  Analysis

Initially, the veteran claimed that during service he was 
exposed to noise while working in Air Cargo, and asserted 
that his current bilateral hearing loss is the result of that 
acoustic trauma in service.  Subsequently, he claimed that 
his current bilateral hearing loss is due to an infection or 
disease in service.  He has also claimed that his bilateral 
hearing loss is due to exposure to Agent Orange in service.  

The veteran did serve in Vietnam during a defined period of 
war under 38 C.F.R. § 3.2(f).  However, he has not alleged 
that his bilateral hearing loss is a result of acoustic 
trauma suffered in combat.  Furthermore, the evidence of 
record does not show that the veteran's service in Vietnam 
falls under the definition of "engaged in combat with the 
enemy," and thus consideration under 38 U.S.C.A. § 1154(b) 
is not warranted.  See Kowalski v. Nicholson, ___ Vet. App. 
___. No. 02-1284 (June 8, 2005); Sizemore v. Principi, 18 
Vet. App. 264, 272 (2004).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system, 
as well as post-service audiological findings that meet the 
criteria of 38 C.F.R. § 3.385.

Thus, under the foregoing law, if the veteran had "normal" 
hearing upon his separation, but developed measurable hearing 
loss meeting the criteria stated in 38 C.F.R. § 3.385, and if 
the veteran can now establish a causal relationship between 
his hearing loss and service, service-connected benefits may 
be granted.

The Board notes that the veteran has contended that he did 
not undergo a service separation examination, and that, 
although a copy of the report of such an examination is in 
his file, it is not the actual report because it was not 
signed, and does not include notation of a birthmark which 
had been shown on his entrance examination.  Our review of 
the service medical records attached to the claims file finds 
that the original copy of the separation examination is 
signed by two medical officers, although the veteran is 
correct that a birthmark is not noted thereon.   

The audiological evaluation at separation does not show a 
hearing loss which is recognized as a disability under the 
provisions of 38 C.F.R. § 3.385.  The Board notes that 
organic diseases of the nervous system, to include 
sensorineural hearing loss, are entitled to presumptive 
service connection if manifest to a compensable degree within 
one year of discharge.  However, there is no post-service 
evidence of record in this case showing sensorineural hearing 
loss in either ear to a compensable degree during the first 
post-service year.

Medical evidence of record shows that currently the veteran 
is profoundly deaf bilaterally, and that he has undergone 
cochlear implant.  For the purposes of this decision, the 
Board assumes that, were the veteran to undergo current 
audiometric evaluation, the audiometric test results would 
meet the regulatory requirements for establishing a 
disability.  Thus, as a current disability by VA criteria of 
hearing loss exists, there must be a determination of a 
relationship between that disability and an injury or disease 
incurred in service, or some other manifestation of the 
disability in service.  See 38 C.F.R. § 3.385; Hensley v. 
Brown, 5 Vet. App. 155 (1993), both discussed above.

In this case, the evidence does not show that hearing loss 
was observed during service or any applicable presumption 
period.  The veteran testified, in essence, that although he 
did not seek treatment for hearing loss after service, he 
noticed a hearing loss and asked doctors about it, but was 
told that nothing was wrong.  The need for medical evidence 
of a nexus between the present disability of bilateral 
hearing loss and service is not obviated by the "continuity 
of symptomatology" provision of 38 C.F.R. § 3.303(b).  
Although the veteran's observation as a lay person of a 
relationship between claimed hearing loss experienced post-
service and his current bilateral hearing loss might be 
considered competent evidence, the evidence does not show 
that hearing loss was observed during service or any 
applicable presumption period, so that competent evidence of 
continuity of symptomatology demonstrated thereafter would 
permit a grant of service connection.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The veteran also claims that a service medical record shows 
that he had an infection when seen on March 12, 1974, and 
that he still had an infection at the time of separation.  He 
contends that this infection caused his bilateral hearing 
loss approximately 17 years later.  Our review of this 
service medical records finds that he was treated for 
something on his right chin that was sore, tender, and needed 
draining.  The clinical impression was of an infection, and a 
medication was prescribed.  Although the veteran contended 
that he had an infection or disease at the time of 
separation, he was clinically evaluated as normal at the 
separation examination on April 3, 1974.  At the time of that 
examination, he denied having ever had or having at that time 
all the possible disorders listed on the form, to include ear 
trouble, hearing loss, and skin diseases.  

The veteran testified at his Travel Board hearing that he had 
not undergone treatment for hearing loss between the date of 
his separation from service and the sudden onset of hearing 
deficits in 1991.  The medical evidence of record shows that 
he experienced sudden onset of hearing loss in 1991, first in 
his right ear, then several months later in his left ear.  It 
was thought that the hearing loss was viral in origin, or 
that an autoimmune process was most likely responsible.  

The veteran contends that his currently diagnosed 
sensorineural bilateral hearing loss is related to service.  
The Board has carefully considered his contentions.  He is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

He, is not, however, competent to offer his medical opinion 
as to cause or etiology of the claimed disability, as there 
is no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His statements therefore are not competent medical 
evidence of a nexus (that is, a causal link) between current 
bilateral hearing loss and active service, or claimed 
continuity of symptomatology demonstrated after service.  

The Board notes that, although the veteran is not competent 
to render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  See Collette v. Brown, 82 F.3d 389 (1996).  
The undersigned has observed the veteran in person, at his 
hearing, to be a credible individual, and has no reason to 
doubt his assertions as to noise exposure in service, from 
being assigned to an Air Cargo unit.

Service medical records show service in Vietnam during 1969 
and 1970.  Thus, under the amended regulations, the veteran 
is entitled to the presumption of exposure to Agent Orange.  
However, under the law, hearing loss is not a disability 
recognized by the Secretary as warranting a presumption of 
service connection.  Thus, the Board finds that the claim for 
service connection for bilateral hearing loss, as evaluated 
under the regulations governing presumptive service 
connection based upon exposure to Agent Orange, must be 
denied.  

Therefore, although we are sympathetic with the veteran's 
loss of hearing, we find a lack of competent medical evidence 
to warrant a favorable decision.  The Board is not permitted 
to engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).

The record contains no competent medical evidence to provide 
a nexus between any in-service injury or disease, to include 
Agent Orange exposure, and the cause of the appellant's 
bilateral loss of hearing.  The preponderance of the evidence 
is therefore against the appellant's claim of entitlement to 
service connection for bilateral hearing loss.

While the veteran may sincerely believe that his bilateral 
hearing loss is the result of his active service, laypersons 
are not considered competent to offer medical opinions, and 
testimony to that effect does not provide a basis upon which 
to establish service connection.  See Routen v. Brown, 
Espiritu v. Derwinski, supra.  With all due respect for his 
personal opinion, the veteran's assertions regarding his 
bilateral hearing loss are not professionally competent.  The 
competent medical evidence of record does not establish a 
nexus (i.e., a causal relationship) between the veteran's 
currently diagnosed bilateral hearing loss and his active 
service or as to claimed continuity of symptomatology 
demonstrated after service.  

In summary, the Board concludes that the medical evidence of 
record preponderates against a finding that the veteran's 
bilateral hearing loss was incurred in or aggravated by 
service.  The benefit sought on appeal must accordingly be 
denied.

III.  Service Connection - Defective vision

The veteran contends that the evidence he submitted is new 
and material, warranting reopening and a grant of his claim 
for entitlement to service connection for defective vision. 

As an initial matter, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

The RO, in a February 1978 rating decision, denied 
entitlement to service connection for defective vision.  A 
February 1978 letter notified of the veteran of the decision 
and his procedural and appellate rights.  The veteran did not 
appeal.  

Prior unappealed decisions of the RO are final, under both 
current law and the law in effect at the time of the 1978 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2004); 38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a) (2004).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The evidence received subsequent to the previous final 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the 
Court held the Board must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

A review of the file shows that entitlement to service 
connection for defective vision was denied in a February 1978 
rating decision, on the basis that it is a constitutional or 
developmental abnormality.  Evidence of record at the time of 
the February 1978 rating decision included the veteran's 
claim, the DD Form 214 for the period of service from October 
1971 to May 1974, and service medical records for the period 
from October 1967 to May 1974.  

The service medical records show that at the entrance 
examination the veteran had visual acuity of 20/20 
bilaterally.  When seen at an eye clinic in February 1974, a 
prescription was indicated.  The separation examination 
showed the eyes as normal.  His visual acuity of 20/40 
bilaterally was corrected to 20/20 bilaterally.  The 
correction was needed for defective vision.  During service, 
astigmatism, a type of refractive error, was noted.  

In the veteran's formal claim received in March 2002, he 
sought entitlement to service connection for loss of eyesight 
in both eyes that began in 1969.  He claimed exposure to 
Agent Orange.  The Board notes that, although a layperson's 
observations are competent evidence, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under section 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Evidence associated with the claims file subsequent to the 
RO's February 1978 decision consists of the veteran's March 
2002 claim, a duplicate copy of his DD Form 214 for service 
from 1971 to 1974, a copy of his DD Form 214 for service from 
1967 to 1971, duplicate copies of service medical records, 
hearing testimony, private medical records, and statements 
from the veteran.

Duplicate copies of the veteran's DD Form 214 for service 
from 1971 to 1974 and service medical records clearly are not 
new and material evidence.  Duplicate statements or 
documents, by their very nature, may not be new and material.  
38 C.F.R. § 3.156.  

Private treatment records submitted with his claim were 
negative for any complaints, findings, or diagnosis of vision 
loss.  This evidence is therefore not probative to the issue 
at hand.

Additional private medical treatment records submitted by the 
veteran were received in December 2002.  In November 1991, he 
was referred for an evaluation for an enlarged optic cup on 
the left.  The findings were that he had normal intraocular 
pressure but asymmetric cupping OU (in both eyes).  He was to 
have a visual field examination in two months.  In January 
1992, Dr. R.R.O. wrote that he had evaluated the veteran for 
asymmetric cupping of his optic nerves.  Examination revealed 
a normal intraocular pressure in each eye, with a normal 
anterior segment and a normal visual field.  He did have 
asymmetric cupping, with an increased cup on the left greater 
than on the right.  His measurement of intraocular pressure 
in November 1991 and January 1992 were both normal as was his 
optic nerve.  Dr. R.R.O. felt that the veteran was a glaucoma 
suspect and recommended he be followed on a yearly basis.  
Dr. R.R.O. stated that there was no other ocular abnormality 
present.  Outpatient treatment records show that he was seen 
on a yearly basis.  In June 2001, the impressions were 
lattice of both eyes was stable and to be monitored; and 
myopic astigmatism, presbyopia.  In June 2002, his vision was 
20/20, with glasses; lattice, previously noted, in each eye 
was stable.

Other private medical records show various complaints of eye 
symptoms, examinations, and treatment.  The medical evidence 
of record shows that the veteran goes for testing, to include 
suspect for glaucoma every year.  He used artificial tears.  
Myopic astigmatism and presbyopia are a form of refractive 
error.  See the VBA Adjudication Procedure Manual, M21-1, 
Part VI, para. 11.07(b) (Aug. 26, 1996).  To the extent that 
the above records show that the veteran has refractive error, 
the records are cumulative, and are not new and material. 

The veteran testified at his March 2005 hearing that he has 
to go every year to have his vision checked.  He said that 
some days his vision is okay and other days it is not.  This 
testimony regarding defective vision is cumulative of 
evidence previously considered, and not new and material 
evidence.

The Board finds that the additional evidence received since 
the February 1978 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant, and by itself or in connection with 
the evidence previously of record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for defective vision.  38 C.F.R. 
§ 3.156(a) (2004).

For the above stated reasons, the Board concludes that the 
veteran has not presented new and material evidence to reopen 
the claim of entitlement to service connection for defective 
vision.  Accordingly, the claim may not be reopened.  Thus,  
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

IV.  Summary

As discussed in detail above, both of the veteran's claims in 
the present appeal are denied.  The Board appreciates the 
forthright testimony advanced by the veteran at the Travel 
Board hearing before the undersigned, as well as the 
assistance provided by T.W., the veteran's son. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence not having been presented or 
secured, the appellant's request to reopen his claim for 
entitlement to service connection for bilateral defective 
vision is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


